UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7461


CHARLES HAWKINS,

                Petitioner – Appellant,

          v.

WARDEN BRICK TRIPP; US PAROLE BOARD,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02153-FL)


Submitted:   February 10, 2016             Decided:   March 24, 2016


Before KING, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Hawkins, Appellant Pro Se. Kimberly Ann Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles Hawkins, a federal prisoner, appeals the district

court’s    order    denying      relief    on    his   28   U.S.C.    § 2241    (2012)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,      we   affirm     for   the   reasons     stated   by     the    district

court.         Hawkins    v.     Tripp,     No.    5:14-hc-02153-FL          (E.D.N.C.

Aug. 31,    2015).       We     dispense    with    oral    argument    because     the

facts    and   legal     contentions       are    adequately    presented      in   the

materials      before    this    court     and    argument    would    not    aid   the

decisional process.

                                                                              AFFIRMED




                                            2